Citation Nr: 0325946	
Decision Date: 10/01/03    Archive Date: 10/15/03

DOCKET NO.  95-19 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a chronic back 
disorder.  

2.  Entitlement to service connection for chronic headaches.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel




INTRODUCTION

The veteran served on active duty from November 1967 to 
October 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which determined that new and 
material evidence had not been submitted to warrant reopening 
the veteran's claims.  The veteran appealed and, in a May 
1997 decision, the Board reopened the claims and remanded for 
additional development and RO adjudication of the claims.  
The RO denied service connection for chronic back disorder, 
chronic headaches and gastrointestinal disorder, which the 
veteran appealed.  The Board denied the claims, in a June 
1999 decision, which was appealed to the United States Court 
of Appeals for Veterans Appeals (Court).  

In a March 2001 order, the Court vacated and remanded the 
issues of entitlement to service connection for a 
gastrointestinal disorder, chronic headaches and chronic back 
disorder to the Board for readjudication in compliance with 
the VCAA, pursuant to Holliday v. Principi, 14 Vet. App. 280 
(2001).  In an August 2002 decision, the Board denied service 
connection for chronic back disorder and chronic headaches.  
In the same decision, the Board noted it was taking 
additional development on the issue of service connection for 
a gastrointestinal disorder, pursuant to authority granted by 
38 C.F.R. § 19.9(a)(2).  The veteran appealed the Board's 
August 2002 decision to the Court.  

In a March 2003 order, the Court granted the parties' Joint 
Motion to Vacate and Remand that part of the Board's August 
2002 decision denying service connection for chronic back 
disorder and chronic headaches.  Pursuant to the actions 
requested in the Joint Motion, the Court vacated the Board's 
decision and remanded the issues of a service connection for 
chronic back disorder and chronic headaches for issuance of a 
readjudication decision that takes into consideration, and is 
in compliance with, the Veterans' Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(VCAA), as well as for further development.  


REMAND

In the August 2002 decision, the Board noted that, during the 
pendency of the veteran's appeal, the VCAA had been signed 
into law, which included new notification provisions, but 
that portions of this liberalizing law were not applicable to 
the veteran's appeal.  The Board noted that the Federal 
Circuit Court had held that sections of VCAA, codified at 
38 U.S.C.A. §§ 5102, 5103 and 5103A, and VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3,326(a), concerning notice and assistance to be provided to 
claimants by VA, were not retroactively applicable to 
proceedings that were completed before VA and were on appeal 
to the Court when the VCAA was enacted.  See Bernklau v. 
Principi, 291 F.3e 795 (Fed. Cir. 2002); Dyment v. Principi, 
287 F.3d 1377 (Fed. Cir. 2002).  Hence, as the veteran's case 
was completed before VA at the time the VCAA was enacted, 
there was no need for the Board to provide the veteran any 
further assistance in obtaining evidence.  Most recently, the 
Federal Circuit Court affirmed those decisions in Kuzma v. 
Principi, No. 03-7032 (Fed. Cir. Aug. 25, 2003).  

In its August 2002 decision, the Board also noted that, 
regarding the notification provisions of the VCAA, the May 
1995 Statement of the Case, and subsequently issued 
Supplemental Statements of the Case, with cover letters, 
provided to both the veteran and his representative, 
specifically satisfied the requirements of Sec. 5103 of the 
new statute, in that those documents clearly notified the 
veteran and his representative of the evidence necessary to 
substantiate the claims.  However, in the March 2003 Joint 
Motion, it was argued that the communication contained in the 
veteran's record did not satisfy the standard erected by the 
VCAA.  Specifically, VA failed to inform the veteran which 
evidence VA will seek to provide and which evidence the 
veteran was to provide, citing Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

The Joint Motion also argued that VA failed to discuss 
adequately the amended duty to notify with respect to the 
veteran's claim for service-connected benefits.  
Specifically, VA failed to discuss the requirement that the 
required notice to the veteran of the information and 
evidence necessary to substantiate his claim, indicate what 
portion of any such information or evidence is to be provided 
by which party, and failed to discuss whether the documents 
that it referenced, or any other document in the record, 
satisfied that requirement, citing Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).  Hence, because VA failed to 
discuss the notice requirement, VA did not consider all 
applicable provisions of law and provide an adequate 
statement of reasons or bases for its decision.  See 
Quartuccio, 16 Fed. App. at 187; Charles, 16 Vet. App. at 
373-74.  

On the other hand, it is arguable that those sections of the 
VCAA (section 3(a)) codified at 38 U.S.C.A. §§ 5102, 5103, 
and 5103A, and VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), concerning 
notice and assistance to be provided to claimants by VA, are 
not retroactively applicable to the case at hand, Kuzma.  
Nevertheless, since the Court has remanded the case to the 
Board for VCAA compliance, the Board will certainly abide by 
the March 2003 Court Order granting the parties' Joint 
Motion, and follow the directives contained therein.  

The parties' Joint Motion noted that, while in service in 
July 1968, the veteran was seen with complaints of headaches; 
post-service, he was seen at a neurology clinic with 
complaints of headaches, claiming onset in 1969; in May 1990, 
he reported a fifteen-year history of headaches; in October 
1991, he reported a twenty-one year history of intermittent 
headaches; and there are diagnoses of tension headaches, with 
a potential vascular component and some migraine components.  
The Joint Motion argues that, pursuant to VA's duty to 
assist, the veteran be afforded a VA examination and/or a 
medical opinion obtained whether currently diagnosed 
headaches are related to the veteran's active duty service, 
or incident therein.  

As for the veteran's claim pertaining to chronic back 
disorder, the Joint Motion notes that, although the veteran 
related during his pre-induction physical examination a 
"history" of a previous back injury, no back injury was 
found on pre-induction examination, yet he was treated in 
service for complaints of back pain. The Joint Motion argues 
that the presumption of soundness attaches and, even if it is 
found by clear and unmistakable evidence that a back 
condition existed prior to service, his back condition was 
permanently aggravated during service.  In making any such 
determinations, medical opinion, based on review of the 
entire claims file and examination of the veteran, must be 
obtained.  

In view of the foregoing, this case is remanded for the 
following:

1.  The RO must review the claims file, 
including the Joint Motion referred to 
above, and ensure that all notification 
and development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2000) and 38 C.F.R. § 3.159 (2002) 
are fully complied with and satisfied.  

2.  The RO should contact the veteran and 
request the names and addresses of all 
medical care providers, VA and private, 
who treated him for chronic back disorder 
and chronic headaches.  After securing 
the necessary release, the RO should 
obtain these records not already in the 
claims file and have them associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard.  

3.  The RO should arrange for the veteran 
to undergo appropriate VA examinations to 
determine the nature and extent of his 
claimed chronic back disorder and chronic 
headaches.  Any indicated studies should 
be undertaken, to include, if desirable, 
x-rays, and all manifestations of current 
disability should be described in detail.  
The veteran's entire claims file, to 
include the veteran's service medical 
records, along with a copy of this remand, 
must be made available to examining 
physicians for review in this case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The 
examination report is to be incorporated 
in the claims file.  

Headaches:  The examiner is to review the 
veteran's entire claims file, to include 
the service medical records, and, 
following examination of the veteran, 
offer a definitive diagnosis pertaining 
to his claimed chronic headaches.  If 
chronic headaches are diagnosed, the 
examiner is to offer opinions as to:  a) 
whether it is at least as likely as not 
that any currently diagnosed headaches 
are related to the veteran's active duty 
service, or some incident therein; and, 
if not related to service, offer an 
opinion as to the etiology of any 
currently diagnosed headaches.  All 
examination findings, along with the 
complete rationale for each conclusion 
reached and opinion expressed, should be 
set forth in a typewritten report.  

Back disorder:  Following review of the 
claims file, including the service 
medical records, and examination of the 
veteran, the examiner is to offer 
opinions as to:  a) whether it is at 
least as likely as not that any currently 
diagnosed back disorder is etiologically 
related to any back disorder treated 
while the veteran was in service;  b) if 
there is a nexus between current findings 
and service, whether it is at least as 
likely as not that any back disorder 
treated while the veteran was in service 
pre-existed service;  c) if the back 
condition pre-existed service, was the 
pre-service condition permanently 
aggravated during service and, if so, the 
degree of permanent aggravation; and d) 
if there is no nexus between current back 
findings and service, the earliest 
manifestation of such currently diagnosed 
back condition.  All examination 
findings, along with the complete 
rationale for each conclusion reached and 
opinion expressed, should be set forth in 
a typewritten report.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.  

5.  To help avoid a future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  Thereafter, the RO should readjudicate 
this claim.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


